Exhibit 99.1 FOR IMMEDIATE RELEASE: June 26, 2014 Salon Media Group Reports Full Year Fiscal 2014 Results Strong Increase in Traffic and Revenue Reported NEW YORK, NY (June 26, 2014). Salon Media Group, Inc. (OTCQB: SLNM) today announced its results for the twelve months ended March 31, 2014. Net revenue from continuing operations for the period was $6.0 million, an increase of 65% from $3.6 million for the twelve months ended March 31, 2013. The improvement in revenues during fiscal year 2014 stemmed primarily from increased advertising sold by Salon’s internal sales team, which rose 82% to $3.2 million for the twelve months ended March 31, 2014 compared to $1.7 million for the twelve months ended March 31, 2013. Overall, Salon has been able to achieve revenue growth without a corresponding increase in operating expenses. Operating expenses for the twelve months ended March 31, 2014 rose 7% to $8.2 million compared to $7.6 million for the same period last year. The $0.6 million increase resulted primarily from higher stock compensation costs and commissions paid to the advertising sales team. Controlling the increase in expenses helped to narrow the Company’s loss from continuing operations for the twelve months ended March 31, 2014 to $2.2 million, a 48% reduction from the $4.2 million loss for the same period last year. Unique visitors to the Salon.com Website are an important driver for Salon’s business. Unique visitors to the Salon.com Website during the March 2014 quarter increased 47% compared to the quarter ended March 31, 2013, and increased 8.5% compared to the prior quarter ended December 31, 2013, according to data compiled by Google Analytics. Unique visitors as measured by Comscore increased 38% compared to the quarter ended December 31, 2013, and no comparable data was available for the March quarter 2013. The Comscore analysis, which uses a panel-centric methodology to collect their data, is a new measurement that includes mobile traffic and has been compiled only since July 2013. Salon reached a new traffic milestone in March 2014, when it recorded monthly users for the salon.com website of 14.2 million users, as measured by Google Analytics, and 9.23 million users as measured by Comscore . Salon continues to experience strong increases in mobile browser traffic, which grew 51% in the March 2014 quarter, compared to the same quarter last year, and 22% compared to the December 2013 quarter. The Company continues to see a significant shift to readers accessing Salon from mobile devices, with 51% of users visiting the Website from mobile devices in March 2014. Salon’s traffic has also been fuelled by social media referral traffic, which grew 18% in the March 2014 quarter versus the December 2013 quarter, and 64% compared to the same period in the prior year. Facebook continues to be the largest social media referral, and grew 203% compared to the fiscal year ended March 31, 2013. In December 2013, combined social media traffic surpassed search traffic for the first time, partly as a result of the increase in our mobile traffic. "There has been a major shift underway in the media, and we are working hard to take advantage of that shift,” said Cynthia Jeffers, CEO of Salon Media Group. “ The entire Company is focused on providing the best possible experience on mobile, from content delivery to unique advertising implementations.
